Citation Nr: 0310164	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-30 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left carpal tunnel 
syndrome, status post release, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for bursitis of the 
right shoulder with impingement syndrome and arthritis, 
currently evaluated as 10 percent disabling

6.  Entitlement to an increased rating for arthritis of the 
left acromioclavicular joint, currently evaluated as 10 
percent disabling

7.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling

8.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling

9.  Entitlement to service connection for disability 
manifested by headaches.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active naval service from September 1987 to 
September 1991, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  When the case was most recently before the Board in 
February 2001, it was remanded for further development.  It 
was returned to the Board in January 2003.

The issue of entitlement to service connection for disability 
manifested by headaches and the issues of entitlement to 
increased ratings for low back strain and disabilities of 
both shoulders and both knees are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran served in the Southwest theater of operations 
during the Persian Gulf War.

3.  The veteran's shortness of breath is due to morbid 
obesity, which has not been attributed to any underlying 
disease or injury.

4.  The veteran is right-handed.

5.  Impairment from the veteran's right carpal tunnel 
syndrome more nearly approximates moderate incomplete 
paralysis of the median nerve than mild incomplete paralysis 
of the nerve.  

6.  Impairment from the veteran's left carpal tunnel more 
nearly approximate moderate incomplete paralysis of the 
median nerve than severe incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  No disability manifested by shortness of breath was 
incurred in or aggravated by active military service and its 
incurrence or aggravation therein may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

2.  The criteria for a 30 percent evaluation for right carpal 
tunnel syndrome, but no more, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.69, 4.124a, 
Diagnostic Code 8515 (2002).

3.  The criteria for an evaluation in excess of 20 percent 
for left carpal tunnel syndrome, status post release, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case,  
supplements thereto, and letters from the RO to the veteran, 
particularly a letter dated in November 2001, the veteran has 
been informed of the VCAA and the implementing regulations, 
the evidence and information necessary to substantiate his 
claims, the assistance that VA would provide in obtaining 
evidence on his behalf, the evidence that he should submit if 
he did not desire VA's assistance in obtaining such evidence, 
and the evidence that VA has obtained on his behalf.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records, records relevant to post-
service treatment and the reports of appropriate VA 
examinations.  As such, the Board finds the current evidence 
to be sufficient for rating purposes and in substantial 
compliance with its September 2001 remand requests.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Neither the veteran nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  In fact, the veteran's representative has expressed 
satisfaction with the development currently accomplished in 
the veteran's case.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term qualifying 
chronic disability means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection..

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  


A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The report of examination at enlistment into service, dated 
in April 1987, shows the veteran's weight as 186 pounds.  In 
May 1991 the veteran presented with complaints of chest pain 
during inhalation; the impression was bronchitis or an upper 
respiratory infection.  Such was noted to be resolving later 
in May 1991.  Otherwise, service medical records, to include 
the report of medical examination at discharge, dated in 
August 1991, are negative for note of respiratory abnormality 
to include shortness of breath and negative for any diagnosed 
respiratory disability.  The discharge examination report 
also shows that the veteran weighed 215 pounds.  His build 
was described as heavy.  On the medical history report 
completed at separation, the veteran denied having or having 
had shortness of breath.  

At the time of a VA general medical examination in February 
1992, no respiratory complaints or abnormal findings were 
noted.  The veteran weighed 227 pounds at that time.  An 
outpatient record dated in October 1992 notes that the 
veteran was obese and that weight reduction was recommended.  
Outpatient records dated in 1992 and 1993 are negative for 
any complaint or finding of shortness of breath.  The veteran 
did not report respiratory complaints at the time of 
examination in April 1994.  Outpatient records dated in 1994 
reflect that the veteran was gaining weight.  In August 1994 
he complained of shortness of breath.  At that time he 
weighed 268 pounds.  His lungs were clear to examination.  
One of the diagnostic impressions was obesity.  No diagnosis 
pertinent to the respiratory system was offered.  In 
September 1995 the veteran weighted 278 pounds; he denied 
shortness of breath at that time.  A December 1995 assessment 
indicates the veteran's ideal weight is 183 pounds and notes 
that his nutritional status was mildly compromised.  

A VA record of biopsy dated in March 1997 indicates the 
presence of a pulmonary parenchyma with acute hemorrhage, 
probably biopsy related, without other significant 
abnormality.  The results of pulmonary function testing 
completed at that time were normal.  Other records cite to 
the presence of a right hilar mass and note that the veteran 
had poor inspiration.

The veteran appeared for VA examination in May 1997.  He was 
noted to be a non-smoker with a history of shortness of 
breath since service.  He did not give a history of smoke 
inhalation or chemical exposure during service.  The examiner 
noted exogenous obesity without evidence of respiratory 
distress.  Lung air entry was stated to be good bilaterally, 
without wheezing, rales or rhonchi.  The impression was that 
the lungs were normal to physical examination.  A right hilar 
mass was noted to be shown on X-ray, without known cause.  

Lay individuals submitted statements asserting knowledge of 
the veteran's difficulties, to include with shortness of 
breath, since service.

A VA outpatient record dated in March 1998 notes the 
veteran's complaints of a five-year history of shortness of 
breath, to include difficulty breathing around smoke or with 
exertion such as climbing stairs.  X-rays in February 1997 
were cited as showing a four-by-four centimeter right hilar 
mass.  The impression was that it was most likely a benign 
process, without evidence of malignancy.

A VA radiology report of computerized tomography dated in 
March 1998 notes several large right paratracheal lymph nodes 
without significant change as compared to computerized 
tomography of the chest in February 1997.  The impression was 
a suggested benign etiology such as sarcoidosis.  A report of 
X-ray dated in August 1998 also notes no significant change 
in the right hilar enlargement as compared to prior test 
results.  The examination was otherwise stated to be 
unremarkable and unchanged, without evidence of acute 
abnormalities.  The lungs remained clear.  An August 1998 
outpatient record suggests probable granulomatous disease.  A 
September 1998 record includes note of the veteran's obesity 
and questions a diagnosis of granulomatous disease.

At the time of his June 2001 hearing before the undersigned, 
the veteran complained of having experienced shortness of 
breath for a period of six or seven years, since discharge 
from service.  He reported using an inhaler to treat the 
problem.  

In January 2002, the veteran presented for a VA examination.  
The examiner noted a medical history and subjective 
complaints to include induced exercise asthma treated with 
Albuterol.  The examiner noted that the veteran weighed 290 
pounds and had a body mass index of 42.  The examiner stated 
that the shortness of breath could be a contributing factor 
secondary to weight.  The veteran indicated that his weight 
was fairly stable for him and denied the use of any 
supplemental oxygen.  He also denied allergies or hemoptysis.  
The relevant impressions were respiratory problems secondary 
to weight factor and morbid obesity.  Diagnostic testing was 
interpreted to reveal no active pulmonary pathology.

Analysis

The veteran argues that since his period of military service 
he has experienced problems with shortness of breath, 
particularly with activity.  Since the veteran is shown to 
have had naval service in the Southwest Theater of Operations 
during the Persian Gulf War, the Board has considered his 
claim under 38 C.F.R. § 3.317.

As set out above, the competent medical evidence of record 
includes a January 2002 VA opinion attributing the veteran's 
complaints of shortness of breath to morbid obesity.  This 
opinion was based upon the results of the current examination 
and a review of the veteran's medical history, as documented 
in the evidence in the claims files.  The VA examiner 
included note of the post-service evidence of a right hilar 
mass, a history of exercise-induced asthma and an impression 
of questionable granulomatous disease, but based on current 
findings concluded that no active pulmonary pathology was 
shown.  Such conclusion is consistent with the earlier 
medical evidence, showing questionable diagnoses of a 
granulomatous disease and indicating that the right hilar 
mass was representative of a benign process and not a 
disabling process.  Since the preponderance of the medical 
evidence shows that the veteran's shortness of breath is due 
to obesity, rather than an undiagnosed illness, service 
connection is not warranted on a presumptive basis.  The 
medical evidence also shows that the veteran's obesity is 
exogenous, rather than a consequence of disease or injury.  
Since the medical evidence establishes that the veteran's 
shortness of breath is not due to disease or injury, service 
connection for this claimed disability is not in order. 

Although the veteran may sincerely believe that he has a 
disability manifested by shortness of breath that is due to 
his Persian Gulf service, his lay opinion concerning a 
medical diagnosis and medical causation is not competent 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the applicability of the 
benefit of the doubt doctrine, the preponderance of the 
evidence is against the veteran's claim and that doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).

Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (2002).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  See 38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating, 
which may be assigned for neuritis not characterized by 
organic changes, will be that for moderate, incomplete 
paralysis.  See 38 C.F.R. § 4.123 (2002). 

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124 (2002).  

38 C.F.R. § 4.124a, Diagnostic Code 8515 provides that where 
there is complete paralysis of the median nerve with the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances; a 70 percent evaluation is warranted in 
the major extremity and a 60 percent evaluation is warranted 
in the minor extremity.  Incomplete, severe paralysis 
warrants a 50 percent evaluation in the major extremity and a 
40 percent evaluation in the minor extremity; incomplete 
moderate paralysis warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity; and incomplete mild paralysis warrants a 10 
percent evaluation in both the major and minor extremity.  

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  In this regard 
the Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a rating decision dated in January 1995, the RO granted 
service connection for bilateral carpal tunnel syndrome and 
assigned initial 10 percent ratings for each wrist, effective 
September 15, 1991.

The veteran filed a claim for increased ratings in January 
1996.

In March 1996, the veteran appeared for a VA examination.  He 
complained of pain, soreness and tenderness in the hands, 
fingers and wrists causing him difficulty in gripping, 
grasping and pinching.  The examination report notes a 
worsening in the progression of the nerve pain.  The veteran 
reported using wrist braces.  Examination did not reveal any 
swelling or deformity in the wrists.  There were positive 
feelings of canals at the wrist and decreased sensation in 
the medial distribution to the hands.  The examiner was 
unable to detect other weakness.  The veteran had good grip 
and grasp, without detection of weakness or atrophy in the 
palms.  At that time the veteran had had no surgery.  Fist 
and fine movements were normal.  Right grip produced 70 
pounds of force and the left grip produced 71 pounds of 
force.  Position sense was normal as was active movement 
against resistance.  There was hypesthesia of the left thumb 
and index finger and of the right index finger.  

At his December 1996 hearing the veteran testified that he 
experienced pain and numbness in his hands.  

In January 1997 the veteran appeared for a VA neurologic 
examination.  He complained of pain, weakness and numbness.  
He reported that in his current college studies he used a 
tape recorder instead of taking written notes.  The examiner 
noted normal fine movement of the fingers bilaterally.  Left 
grip showed 47 pounds of force versus 60 pounds of force on 
the right.  Position and pain sensation were normal in both 
hands to include the median nerve distribution bilaterally.  
There was no objective finding of a loss of feeling.  

In a statement submitted in October 1997, the veteran 
reported that he continued to experience pain, numbness and 
cramping in his hands.

A January 1998 VA outpatient record notes complaints of 
bilateral hand numbness, left greater than right.  The 
veteran had good left hand movement; he reported not using 
his left hand that much.

A January 2001 VA outpatient record notes that the veteran's 
carpal tunnel syndrome had worsened since a prior 
electromyelogram.  Physical examination revealed normal upper 
extremity strength.  Sensation to pinprick in the hands was 
decreased in the median nerve distribution, more so on the 
right.  Nerve conduction studies were interpreted to reveal 
bilaterally prolonged median sensory and motor nerve distal 
latencies.  Remaining nerve testing was normal.  The 
examining physician indicated that there was evidence of 
moderately severe bilateral median mononeuropathies at the 
wrist, left greater than right, with ongoing denervation and 
that there had been progression since the examination in 
January 1996.

At the June 2001 hearing before the undersigned, the veteran 
testified that he experienced bilateral numbness, tingling 
and pain in his hands, which affected his dexterity.  He 
indicated that his current employment required a lot of 
writing.  He stated he was able to accomplish his work 
duties, with some discomfort.

VA records dated in August 2001 reflect that the veteran 
underwent left carpal tunnel release.  Thereafter, he 
described pain on a level of 5/10, along with continued 
complaints of numbness.  Another August 2001 note indicates 
that the veteran's motor branch and median nerve sensibility 
were intact.  

In January 2002, the veteran appeared for a VA examination.  
The examiner reviewed the claims file.  The veteran 
complained of numbness and tingling in the fingertips of the 
left hand and crampy pain in the joints of the fingers and 
wrist on the right.  He indicated that the symptoms would 
keep him awake at night and that during the night his hands 
would be numb and cold.  He indicated that left-sided surgery 
had resulted in worsened symptoms.  He reported wearing wrist 
braces and using Ibuprofen without benefit.  Examination 
revealed 4+/5 grip strength in both hands with mildly 
decreased strength in finger abduction on the left as 
compared to the right (+4/5 on the right and 4-/5 on the 
left).  There was full strength in wrist flexion and 
extension bilaterally.  Pinzer grip strength was mildly 
decreased bilaterally, as was opposition strength.  Phalen's 
and Tinel's signs were positive bilaterally.  Sensory 
examination revealed no loss to pinprick in the shoulder or 
arm regions, but minimal decrease to pinprick in the median 
distribution of the left hand as well as the radial sensory 
component on the left as compared to the right.  There were 
no incoordination or evidence of excessive fatigability, and 
no evidence of spasticity.  The impression was a mild-to-
moderate degree of symptomatology due to carpal tunnel 
syndrome, with the left slightly worse than the right.  The 
examiner also stated that the physical examination of the 
hands, wrists and fingers suggested that the clinical impact 
of his symptoms on function were mild.  

In a rating decision dated in January 2003, the RO increased 
the rating assigned to left carpal tunnel syndrome to 20 
percent, effective August 17, 1995.  

Analysis

The medical evidence indicates that the veteran's bilateral 
carpal tunnel syndrome has worsened since 1996.  In 
particular, the Board notes the January 2001 outpatient 
notation of worsening symptoms bilaterally.  That examining 
physician described moderately severe neuropathy bilaterally.  
Moreover, the January 2002 VA examiner, despite describing 
minimal decrease to pinprick in the hands and mildly 
decreased grip strength, and despite concluding that there 
was no more than a mild overall impairment seen on physical 
examination, stated that there was a mild-to-moderate degree 
of symptomatology bilaterally.  Thus, the competent evidence 
in the claims file is consistent in suggesting that the 
veteran's bilateral carpal tunnel syndrome results in 
symptomatology approaching a degree of moderate in each hand.  
During this appeal period, the veteran has already been 
awarded a 20 percent rating for the left hand in recognition 
of a moderate degree of impairment due to service-connected 
disability.  The Board recognizes that the medical evidence 
frequently describes the veteran's left hand symptomatology 
as worse than the right.  Insofar as the medical evidence 
references bilateral disability of moderate degree, however, 
reasonable doubt is resolved in the veteran's favor, and 
consistent with 38 C.F.R. § 4.7, a higher rating of 30 
percent is warranted for the veteran's right, dominant hand 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board notes, however, that the veteran is not shown, at 
any point in this appeal period, to demonstrate abnormal 
positioning, movement or position sense of either hand, 
atrophy of the palmar muscles, impairment in the ability to 
make a fist or an inability to flex, extend or oppose, 
symptomatology described in contemplation of complete 
paralysis.  Instead, the veteran's objective manifestations 
are limited to decreased pinprick sensation and weakness 
along the median nerve distribution.  Although a past 
examiner has described moderately severe symptoms, that 
examiner also noted that upper extremity strength was normal 
and noted only some decreased sensation to pinprick.  That 
examiner did not opine that the veteran's impairment was 
severe in nature.  The Board also again emphasizes that 
despite recognition of moderate involvement of the median 
nerve, the most recent VA examiner concluded that, as 
evidenced on physical examination, there was only a mild 
level of overall functional impairment due to the veteran's 
service-connected disability.  Thus, the Board concludes that 
the preponderance of the evidence establishes that the 
impairment from the right and left carpal tunnel syndrome 
more nearly approximates moderate than severe.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
Based on the nature of the veteran's disability and the 
location of the nerve involvement, however, the Board finds 
no basis upon which to assign a higher disability evaluation.  

Additionally, the Board does not find that the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The evidence 
shows that the veteran has not required frequent 
hospitalization for either disability and  that the 
manifestations of each disability are those contemplated by 
the schedular criteria.  .  In sum, there is no indication in 
the record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a disability manifested 
by shortness of breath, to include as due to an undiagnosed 
illness, is denied.

Entitlement to a 30 percent rating for right carpal tunnel 
syndrome is granted; subject to the criteria governing the 
payment of monetary awards.  

Entitlement to an increased rating for left carpal tunnel 
syndrome, status post release, is denied.


REMAND

With respect to the remaining issues on appeal, the Board 
notes that the development ordered in the Board's remand has 
not been satisfactorily completed.  The requested opinion 
concerning the etiology of the veteran's headaches was not 
obtained, and the reports of the examinations performed to 
determine the current degree of severity of the veteran's 
service-connected disabilities of the low back, shoulders and 
knees are not adequate for rating purposes.  The Board is 
obligated by law to ensure that RO's comply with its 
directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain clinical records, 
diagnostic test results, outpatient entries and 
hospitalization reports from the VA Medical Center 
located in Toledo, Ohio, pertinent to treatment or 
evaluation of headaches, bilateral knee disability, 
bilateral shoulder disability and/or low back 
disability since November 2002.
2.  When the above development has been completed, 
the RO should make arrangements with the 
appropriate VA facility for the veteran to be 
examined by a physician with appropriate expertise 
to determine the presence and etiology of 
disability manifested by headaches.  Send the 
claims folders to the examiner for review; 
consideration of such should be reflected in the 
completed examination report.
The examiner should identify any objective evidence 
of the veteran's claimed headaches and state 
whether such are due to any known clinical 
diagnosis.  The examiner should include discussion 
of diagnoses of tension headaches in the current 
record.  If the headaches are attributed to a known 
clinical diagnosis, the examiner should provide an 
opinion as to whether it is more likely than not, 
less likely than not or as likely as not that the 
diagnosed disability is etiologically related to 
the veteran's military service.  
Any necessary tests or studies should be performed.  
The rationale for all opinions expressed must also 
be provided.
3.  The RO should also make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the extent of 
impairment from the veteran's service-
connected disabilities of the low back, 
knees and shoulders.  The claims files must 
be sent to the examiner for review and 
consideration of such should be reflected in 
the completed examination report.
a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back, left 
knee, right knee, left shoulder and 
right shoulder disabilities.  Any 
indicated studies, including X-rays, 
should be performed.  
b)  The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of either knee.  The 
examiner should also determine if 
either knee locks and if so the 
frequency of the locking.  

c)  For each disability the examiner 
shoulder report the active and 
passive ranges of motion in degrees.  
(The examiner should include a 
definition of a normal range of 
lumbosacral spine motion).  
d)  The examiner should identify any 
objective evidence of pain with 
motion of the low back or the knee 
and shoulder joints and assess the 
extent of any pain, to include 
identifying all degrees of motion 
accompanied by pain.
e)  The examiner should specifically 
address whether there is any 
vertebral deformity, muscle spasm on 
extreme forward bending; loss of 
unilateral spine motion in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
f)  For each joint and the lumbar 
spine, the extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion in each joint or the lumbar 
spine.  
g)  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  
h)  The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected back 
disability, and his bilateral 
shoulder and knee disabilities on 
his ability to work.  
The rationale for all opinions expressed 
should also be provided.
4.  The RO should then undertake any other 
development it determines is required to 
comply with the requirements of 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.159. 3.326.  
5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 




Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

